Citation Nr: 1643877	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  12-18 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine.

2.  Entitlement to service connection for a right ear disorder, to include hearing loss.


REPRESENTATION

Veteran represented by:	Amy B. Kretkowski, Attorney


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from December 1950 to December 1953.

The issue of service connection for a right ear disorder was previously before the Board as involving only hearing loss but has been recharacterized to better reflect the medical evidence of record.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's low back disability has been manifested by subjective complaints of pain, weakness, unsteady gait, and limitation of motion; and muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  

2.  The May 2013 VA examination is the earliest point in the record where limitation of forward motion due to pain is shown at 45 degrees.


CONCLUSIONS OF LAW

1.  Prior to May 2013, an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine was not warranted.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5242 (2016).

2.  From May 2013, a 20 percent rating for degenerative joint disease of the lumbar spine is warranted.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, DC 5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as to the claim.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
      
Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Service connection for a low back disability was granted in a June 2012 rating decision as due to multiple parachute jumps during service.  The disability was rated as 10 percent effective in November 2008.  The Veteran has disagreed with the rating assigned.  He asserts he has so much back pain that together with the pain in his hips and knees, he can barely get around.  

Under the governing regulation, lumbar degenerative joint disease is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The currently-assigned 10 percent rating reflects symptoms including forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating would be assigned to reflect symptoms such as forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less; or when there is favorable ankylosis of the entire thoracolumbar spine.  

A higher rating is warranted only in the case of unfavorable ankylosis of the entire thoracolumbar spine (50 percent), or unfavorable ankylosis of the entire spine (100 percent).  The General Rating Formula specifies that the Formula must be applied regardless of symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Any associated objective neurologic abnormalities must be evaluated separately, under an appropriate diagnostic code.

A June 2009 VA examination report reflects entirely normal range of low back motion with hypoactive reflexes in the legs and normal muscle strength except for some reduced strength in left hip flexion.  There was no spasm, atrophy, guarding, pain with motion, tenderness, or weakness in the back muscles.  He was observed to have an antalgic gait related to left knee pain.  Additionally, some kyphosis and lumbar flattening were noted.  X-ray studies were interpreted as showing mild degenerative disease of the lumbosacral spine.  As normal range of motion was reported and there were no spasm, atrophy, guarding, pain, tenderness, or weakness in the back, this evidence does not support a higher rating.

A VA primary care note from January 2010 reflects that he could perform activities of daily living without problems.  He could walk and climb stairs with only some discomfort in his left leg.  There was no physical assessment.  This evidence does not support a higher rating.

In a March 2012 VA examination, the Veteran reported that his back bothered him after sitting for prolonged periods of time.  Prolonged standing was also a problem.  Range of motion measurements showed normal forward flexion of 90 degrees, but with painful motion beginning at 85 degrees.  He had normal extension at 30 degrees with pain on motion at 30 degrees.  He had normal right and left lateral flexion at 30 degrees with no objective evidence of painful motion during lateral flexion.  He also had normal right and left lateral rotation, with no objective evidence of painful motion.  Following repetitive-use testing, his measurements were the same, except for a reduction in right lateral flexion to 25 degrees. 

The examiner described the Veteran's impairment as being manifested by pain on movement and interference with sitting, standing, and weight bearing.  There was no localized tenderness or pain to palpation in the low back area.  There was no guarding or muscle spasm of the thoracolumbar spine.  Muscle strength was normal and he had no muscle atrophy.  His deep tendon reflexes in both legs were normal.  Sensation testing was normal, as well.  There were no signs of radiculopathy.  The examiner specified that the Veteran had no other pertinent findings, complications, conditions, signs, or symptoms of his low back degenerative joint disease.  The Veteran denied experiencing flare-ups in back pain.  The examiner commented that the Veteran's arthritis was minimal and was actually less than what would be expected at his age.  This evidence does not support a higher rating.

During a March 2012 VA primary care visit, the Veteran was observed to limp, and he reported he had been favoring his left leg for decades.  Weakness was noted in his left buttocks and quads.  The pain was deemed to be mostly trochanteric.  He underwent physical therapy from a private provider in 2012, but reported only limited relief of his pain.  

An August 2012 magnetic resonance imaging (MRI) study showed significant degenerative osteoarthritic change with a mild canal stenosis and mild bilateral foraminal compromise at L1/L2.  There was severe spinal canal stenosis secondary to disk bulge, facet arthropathy, and ligamentous hypertrophy at L3/L4.  There was virtual complete exclusion of cerebrospinal fluid and moderate bilateral foraminal compromise at that level.  At L4/L5 there was severe spinal canal stenosis secondary to tricompartmental disease with moderately severe bilateral foraminal compromise.  The overall impression was of extensive degenerative changes, canal and foraminal stenosis at the lower three levels.  Canal stenosis was most pronounced at L3/L4 and L4/L5, foraminal compromise at L5/S1.  

The Veteran underwent VA physical therapy in November 2012 and was issued a TENS unit to help his back pain.  His unsteady gait was observed and he was encouraged to use a cane to prevent falls.  During a December 2012 pain clinic consultation, the examining physician noted that the Veteran enjoyed telling a multitude of parachuting stories from his time in service.  He stated he had been having back pain since his time in service.  Upon examination, he had good range of motion with flexion and extension.  He felt pain in his right lateral hip with lumbar extension.  He had mild tenderness over his coccyx, lumbar paraspinals and thoracic paraspinals.  His gait was noted to be somewhat unsteady, with normal strength and sensation.  

A February 2013 primary care note reflects that the Veteran was refusing to take any pain medication although he complained of back and hip pain.  A June 2013 VA neurosurgery note reflects that he complained of low back pain with radiation to both legs.  His pain mainly involved his hips and a band across his back.  Prior epidural steroid injections had provided minimal relief.  Upon examination, strength was normal in all muscle groups.  Sensation was intact, but reflexes were diminished in both legs.  He walked with a steady posture, but leaning forward.  The examining physician reviewed the lumbar spine X-ray films and noted that they did not show any dynamic instability on flexion or extension.  He also noted that a previous MRI reflected mild stenosis at L3-4.

In a May 2013 VA examination, the Veteran provided a history of having had over fifty parachute jumps with an old fashioned T-7 chute.  He reported experiencing pain when he stood, which was relieved by sitting.  The examiner noted that the Veteran appeared to be in pain during the office visit with a stooped posture.  Range of motion measurements showed normal forward flexion of 90 degrees but with painful motion beginning at 45 degrees.  He had normal extension with painful motion beginning at 10 degrees.  He had normal right and left lateral flexion at 30 degrees, but with painful motion beginning at 10 degrees.  He had normal right and left lateral rotation with no objective evidence of painful motion.  There was no change in these measurements following repetitive use testing.  

The Veteran denied experiencing flare-ups in back pain.  Again, the examiner described the Veteran's impairment as being manifested by pain on movement and interference with sitting, standing, and weight bearing.  He did have localized tenderness with guarding and muscle spasm, but such did not result in abnormal gait or spinal contour.  He had normal muscle strength, normal reflexes, normal sensation, and no signs or symptoms of radiculopathy.  The examiner specified that he did not have intervertebral disc syndrome.  

Upon review of the evidence, the Veteran's actual range of motion was nearly entirely normal upon all three examinations.  However, the May 2013 VA examination report shows pain beginning at 45 degrees of forward flexion.  This measurement supports the award of a 20 percent rating under the governing criteria.  Therefore, as of the May 2013 VA examination, he is entitled to a 20 percent rating, but no higher.

It is clear that the Veteran experiences pain involving his low back, and his reports of pain are amply supported by the MRI findings of extensive changes with severe canal stenosis in his lumbar spine.  Also undisputed is his unsteady gait, which has been noted throughout the time period at issue.  Because his abnormal gait has not been linked to guarding, muscle spasm or abnormal spinal contour, however, abnormal gait alone does not support the assignment of a disability rating greater than 20 percent.  

Further, although some kyphosis and lumbar flattening was observed in 2009, such was not observed or noted at any other point during the appeal period, and in 2009, neither condition was linked to muscle spasm or guarding, and the 2009 report specifically noted that there was no muscle spasm or guarding upon examination.  Absent ankylosis or greater limitation of motion, a higher rating is not warranted despite the Veteran's implicit contentions that the range of motion measurements do not accurately reflect the amount of pain he feels. 

The Board also considered whether the functional loss due to pain could result in a higher schedular evaluation.  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Schafrath v. Derwinski, 1 Vet.App. 589, 592 (1991).  In this case, the Veteran has complained of significant low back pain, which in conjunction with his hip pain limits his activities and movement.  

Nevertheless, even considering the effects of pain, the evidence does not reflect or even suggest the pain resulted in a functional loss akin to flexion limited to 60 degrees or less or combined range of motion less than 120 degrees prior to May 2013, or forward flexion of 30 degrees or less, or ankylosis of the spine subsequent to May 2013.  The evidence clearly demonstrates that he has continued to retain motion in his lower back, albeit limited by pain.  As shown above, the Board used the pain-limited measurements in applying the General Rating Formula and to calculate his combined range of motion.  Thus, the calculations reflect his range of motion as limited by the effects of pain.  38 C.F.R. §§ 4.45, 4.71a, DC 5242; DeLuca, 8 Vet. App. at 202; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Accordingly, the evidence does not support a higher rating than the staged rating assigned.

The Board has also considered whether a higher evaluation could be granted based upon separate evaluations for associated neurological abnormalities.  However, no neurologic abnormalities have been associated with the Veteran's low back disability.  No neurologic deficits related to the back are identified in any of the medical evidence of record.  Thus, a separate rating for objective neurologic abnormalities is not warranted at this point.

The Court has held that if the claimant or the record reasonably raises the question of whether the veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability is warranted as a result of that disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran does not assert that he is unemployable due to his low back disability.  To the contrary, he told a VA examiner in February 2014 that he retired at age 62 when he was "tired of working and he could retire due to his age."  Thus, the Board finds that the question of unemployability is not reasonably raised by the record on appeal.

The Board has also considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.  

To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as pain and limitation of motion, are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as pain, stiffness, aching, and limitation of motion.  Moreover, he has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his lumbar spine disability is more severe than is reflected by the assigned rating.  

In view of the circumstances, the rating schedule is adequate, even in regard to the collective and combined effect of all of the service-connected disabilities, and referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The duty to notify was satisfied prior to the initial RO decision at issue by an April letter to the Veteran that informed him of his and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the duty to assist, the evidence includes the service treatment records, relevant VA treatment records, private treatment records, and VA examination reports.  The examinations provided to the Veteran are adequate for the purposes of deciding the claims on appeal as the examiners reviewed the pertinent medical history, conducted a clinical evaluation, and provided an adequate discussion of relevant symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim and no further assistance to develop evidence is required.


ORDER

An initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine is denied.

A 20 percent rating, but no higher, for degenerative joint disease of the lumbar spine is granted, effective from May 2013, subject to the laws and regulations governing the award of monetary benefits.


REMAND

With respect to the remaining claim for an ear disorder, a remand is needed.  According to the general medical examination conducted in December 1950, when the Veteran enlisted in the Army, both of his ear drums were retracted.  His hearing acuity was considered normal when tested with the whispered voice test, however.  When he was given a similar general medical examination in December 1953, upon discharge from service, only a possible small perforation of the upper anterior quadrant of his left ear drum was noted upon examination.  Again, his hearing acuity was considered normal by the whispered voice test.  

The Veteran reports that he first noticed difficulty hearing when he was shooting artillery in service.  During a June 2009 VA examination, he reported that he lost his hearing entirely for about two weeks in service, and it never fully recovered.  That he was exposed to acoustic trauma is service is conceded; weapons training in the 1950s prior to modern ear protection necessarily involved acoustic trauma.  

The Veteran's situation, however, is more complicated than simple exposure to loud noises.  The fact that his ear drums were retracted upon entrance into service, but not upon discharge from service is significant.  A VA physician who reviewed the medical records in April 2016 explained that retracted tympanic membranes, also known as middle ear atelectasis, indicated a low pressure condition in the middle ear.  This low pressure could be caused by middle ear infections, eustachian tube dysfunction from allergies, sinusitis or upper respiratory infections.  

The reviewing physician went on to opine that the left ear tympanic membrane perforation, which was noted upon discharge from service, likely was caused by an infection, chronic eustachian tube dysfunction or trauma, which must have occurred during service, as the perforation was not present upon entrance.  Based upon this explanation, the RO granted service connection for left ear hearing loss in a June 2016 decision. 

This explanation raises more questions about the Veteran's right ear, however.  Whatever event, including infection or trauma, which occurred during service to cause the left ear perforation might have affected the right ear as well.  In this regard, several recent VA examinations have noted varying pressures in the right ear, as measured by tympanometry, which measures the relative compliance and impedance of the tympanic membrane and ossicles of the middle ear.  

Because the Veteran states that he first noticed hearing loss during service, despite the fact that he entered service with retracted ear drums, and because something happened in service which caused a small perforation in his left ear, and because his recent medical records indicate varying pressures in his right middle ear, further medical evaluation is warranted to better understand a) what his current right ear disability is, and b) whether it is related to service in any way.  Therefore, another VA examination with opinion is warranted to resolve this appeal.

As the case is being remanded anyway, and as it appears the Veteran continues to receive VA medical care, his VA treatment records should be updated for the file.  Any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA clinical records since February 2016 which are not contained in his claims file and associate them with the file.

2.  Schedule an examination by a physician with appropriate expertise to identify all right ear pathology, and render an informed medical opinion as to whether any currently-shown disability is related to service in any way.  

The claims folder should be made available to the examiner for review before the examination.  The examiner is requested to review the service treatment records (summarized above in pertinent part), the prior VA audiologic examination reports, and all medical records pertaining to his hearing loss.  All tests and studies deemed necessary should be undertaken.  

The examiner should discuss the significance, if any, of the varying right ear pressure readings throughout the years, and correlate them with the Veteran's service history and more recent audiometric information, to determine whether it is more, less, or equally likely that any currently-shown right ear disability, to include hearing loss, had its inception during service or is otherwise related to any events during service, to include the event which caused the left ear drum perforation.  

A complete rationale for the conclusions reached should be fully explained.  

3.  After the development requested above has been completed, the RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


